PROMISSORY NOTE $172,000 December 17, 2008 (“Principal”) (“Effective Date”) This Promissory Note, dated December 17, 2008, (the “Note”) is by and between the Majority Shareholders of The Americas Learning Centers, Inc., as listed in Exhibit A, (the “Holders”) and Hackett’s Stores, Inc., with a business address of 2ailfish Point Blvd., #112, Stuart, Florida 34996, a Florida corporation, (the “Borrower” or “Company”), and is exempt from registration under the Securities Act of 1933 of the United States, as amended. 1.PRINCIPAL AND INTEREST.For value received under that certain Share Exchange Agreement, of even date (the “Share Exchange Agreement”), the Company, its assigns and successors, hereby promises to pay to the Holders, or their successors or assigns, in immediately available funds, the total principal sum of one hundred and seventy-two thousand dollars ($172,000.00 U.S.), (the “Principal”) in accordance with the terms of this Note. The Principal hereof and any unpaid and continuing to accrue interest thereon shall be due and payable two hundred and ten (210) days from the Effective Date written above (the “Maturity” date), and payable in amounts and on the timetable as specified in the schedule in Exhibit B (unless such payment date is accelerated as provided in Section 6, “Default”). Payment of all amounts due hereunder to the Holders shall be made payable to Gold Coast Professional Services, P.A., as Escrow Agent for the Holders, in connection with the Share Exchange Agreement,at the Escrow Agent’s address provided for in Section 7, “Notices”. Interest on the unpaid principal balance of this Note shall accrue from the above date first written and shall continue to accrue until all unpaid principal and interest is paid in full at Maturity. Interest shall be calculated at the simple interest rate of ten percent (10%) per annum and based on a three hundred and sixty (360) day year, in twelve (12) intervals of thirty (30) days. 2.PREPAYMENT.The Company may, at its option, at any time and from time to time, prepay all or any part of the principal balance of this Note (the “Prepayment” or “Prepayments”) without penalty or premium, provided that concurrently with each such Prepayment the Company shall pay accrued interest on the principal, if any, so prepaid to the date of such Prepayment.Prior to making such Prepayment(s) the Company is required to provide the Holders with advance written notice of such intent to make such Prepayment(s) of not less than ten (10) business days (the “Prepayment Advance Notice Period”) before such Prepayment(s).During the Advance Notice Period, the Holders, in their sole option and discretion, may transfer any of this Note, per the terms and conditions of the following Section 4, “Transferability”.The terms and conditions of this provision in no way alter or cancel any of the rights of the Holders granted in any other provision within this Note. 3.APPROVAL OF CHANGES IN CAPITAL STOCK STRUCTURE.Until this Note is paid in full, including all outstanding principal and interest amounts, except for changes to the capital structure of the Company as agreed in discussion prior to the Closing of that certain “Agreement for the Exchange of Securities” of even date connected to the transaction contemplated herein, the Company must have written advance approval from the Holders before before (i) initiating or making any changes in its capital stock structure in form or content, including changes in its type and quantity of authorized shares, the creation and authorization of additional stock classes, the rescinding of any stock classes, or the addition or changes to designations and preferences of any stock class, (ii) issuing any stock grants to any employee for any reason or issuing any employee stock options,including the adoption of any employee stock option plan(s), (iii) issuing any common or preferred stock purchase warrants or options, including any that may be connected or related to any funding agreements for the benefit of the Company, (iv) issuing, selling, transferring, or pledging, any of its capital stock, or executing any form of convertible debt instrument, including, but not limited to, convertible debentures or convertible notes, (v) engaging in any funding mechanism with any third party which involves the simultaneous or future issuance of capital stock or warrants or option, including, but not limited to, any Reg D or similar capital formation subscription agreements, (vi) instituting any capital stock forward or reverse split, and (vii) engaging in any “off balance sheet transactions”, as such phrase is commonly understood, except for such transactions that are required in the normal course of the conducting of business, such as property or equipment leases. (The forgoing being the “Changes in Capital Stock Structure”.) Failure to obtain such written approval of the Holders on the preceding conditions in this paragraph for any reason shall constitute an “Event of Default” (as hereinafter defined). 1 4.TRANSFERABILITY.This Note shall not be transferred, pledged, hypothecated, or assigned by the Company without the express written consent of the Holders.In the event any third party acquires a controlling interest in the Company or acquires substantially all of the assets of the Company (a “Reorganization Event”), this Note will survive and become an obligation of the party that acquires such controlling interest or assets.In the event of a Reorganization Event the Company shall cause the party that acquires such controlling interest or assets, aware of the terms of this Section and this Note.Failure of such new party to assume the obligations of this Note shall be considered an additional Event of Default.This Note may be transferred, pledged, hypothecated, or assigned by the Holders in its sole option and discretion. 5.GUARANTY.
